DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5 objected to because of the following informalities:  the claims recite “wherein when the only one contact point is present,” which should read “wherein when only one contact point is present” to fix grammar issues. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: relative relationship calculating section, contact point determination section, control point setting section, fitting control section in claim 1 (first instance), search range limiting section in claim 7 which are all interpreted as functional software modules implemented by a processor of a robot control device as described in par. 0034 and Fig. 3 of applicant’s published specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 7-9, 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 20170151666; hereinafter referred to as Kobayashi) in view of Salem et al (US 20210001486; hereinafter referred to as Salem).

Regarding Claim 1, Kobayashi teaches a robot control system (see at least robot control apparatus in par. 0054) comprising: 
a robot (see at least robot 20 in par. 0055 and Fig. 1); 
a hand attached to an end of the robot and configured to grip a second member (see at least end effector E grasping first object in par. 0069 and Fig. 1, see also first object being capacitor EP in par. 0070 and Fig. 1) to be fitted at a plurality of points to a first member (see at least pins P1 and P2 of capacitor EP inserted into H1 and H2 of substrate B in par. 0073 and Fig. 1); 
a vision sensor (see at least “Note that the robot 20 may include one or more imaging units in addition to the above described functional parts” in par. 0066 and imaging unit in par. 0149, all citations below refer to the embodiment with the imaging unit); 
a relative relationship calculating section configured to calculate a relative relationship between the first member and the second member at least at one of the plurality of points based on data acquired by the vision sensor (see at least robot moving the control point T1 and stopping when it is at 10mm from H1 in par. 0119-0120 interpreted as calculating the relative relationship between one of the fitting points and moving them to have a specific relative relationship).
Kobayashi fails to explicitly teach the following, but Salem does teach:
a vision sensor disposed near the hand or at a fixed position separate from the robot (see at least camera in the vicinity of the end effector in par. 0029)
a contact point determination section configured to determine a contact point between the first member and the second member based on the calculated relative relationship (see at least three point contact identified by vision system in par. 0037 and Fig. 2D and vision system used to determined relative position and orientation of the hole and peg in par. 0033-0034); 
a control point setting section configured to set a control point based on the determined contact point (see at least contact points 214 in par. 0037 and Fig. 2D interpreted as control points as their locations are used to control the robot to align the hole and peg); and 
a fitting control section configured to control fitting of the plurality of points based on the set control point (see at least reducing misalignment based on the contact points in par. 0037 and inserting the hole portion on the peg portion in par. 0038 interpreted as fitting). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kobayashi to incorporate the teachings of Salem wherein the vision system is used to determine contact points and align the hole portion for insertion onto a peg portion. The motivation to incorporate the teachings of Salem would be to increase accuracy and efficiency with a vision system that is used to correct for position and orientation error during an insertion process (see par. 0003)
	
Regarding Claim 2, Kobayashi as modified by Salem teaches the robot control system of claim 1 (see Claim 1 analysis). Kobayashi further teaches further comprising: 
a force sensor disposed between the robot and the hand (see at least force detection unit 21 in par. 0063 and Fig. 1), wherein the fitting control section performs fitting of the plurality of points by force control based on data acquired by the force sensor (see at least inserting pins p1 and p2 based on force detection information in par. 0085-0087).

Regarding Claim 3 Kobayashi as modified by Salem teaches the robot control system of claim 1 (see Claim 1 analysis). Kobayashi further teaches wherein when the only one contact point is present, the control point setting section sets a control point near the contact point (see at least when contact is determined at pin P1 at control point T1, control point T1 is moved to a different position away from the substrate in par. 0126).

Regarding Claim 5, Kobayashi as modified by Salem teaches the robot control system of claim 3 (see Claim 3 analysis). Kobayashi further teaches wherein when the only one contact point is present, the fitting control section controls an orientation of the robot around the control point (see at least when contact is determined at pin P1 at control point T1, control point T1 is moved to a different waiting position away from the substrate in par. 0126 and controlling attitude of control point T1 at each waiting position in par. 0119).
Regarding Claim 7, Kobayashi as modified by Salem teaches the robot control system of claim 2 (see Claim 2 analysis). Kobayashi further teaches further comprising: 
a search range limiting section configured to limit a search range of the force control based on data acquired by the vision sensor (see at least Fig. 13 and helical trajectory of waiting positions in par. 0130, see also detecting hole positions H1 and H2 with imaging unit in par. 0149, the interpretation is that the helical trajectory is a force-.

Regarding Claim 8, Kobayashi as modified by Salem teaches the robot control system of claim 7 (see Claim 7 analysis). Kobayashi further teaches wherein the search range is limited to a region around a fitting point in the first member (see at least Fig. 13 and helical trajectory of waiting positions in par. 0130, see also detecting hole positions H1 and H2 with imaging unit in par. 0149, the interpretation is that the helical trajectory is a force-control search pattern limited to be searching around the point PP0 where a hole on the substrate is estimated to be based on the data from the imaging unit, the position PP0 is an estimated position of one of the fitting points H1 or H2)..

Regarding Claim 9, Kobayashi as modified by Salem teaches the robot control system of claim 1 (see Claim 1 analysis). Kobayashi further teaches wherein the vision sensor captures at least one of the plurality of points as an image (see at least imaging unit capturing images of substrate B and determining locations of holes H1 and H2 where pins P1 and P2 are to be inserted in par. 0149).

	Regarding Claim 11, Kobayashi as modified by Salem teaches the robot control system of claim 1 (see Claim 1 analysis) the robot control system of claim 1 (see Claim 1 analysis). Kobayashi further teaches wherein the relative relationship includes a relative position between the first member and the second member (see at least bringing control point to first waiting position that is a specific distance away from the .

Regarding Claim 12, Kobayashi as modified by Salem teaches the robot control system of claim 11 (see Claim 11 analysis). Kobayashi further teaches wherein the relative relationship further includes a relative orientation between the first member and the second member (see at least bringing control point to first waiting attitude in par. 0077 and Fig. 8 interpreted as a relative orientation relationship between the first and second members).
Claim 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Salem and Iwatake et al (US 20170067728; hereinafter referred to as Iwatake).

Regarding Claim 4. Kobayashi as modified by Salem teaches the robot control system of claim 1 (see Claim 1 analysis). 
Kobayashi and Salem fail to explicitly teach the following, but Iwatake does teach wherein when a plurality of the contact points are present, the control point setting section sets a control point at a midpoint in a vicinity of the respective contact points (see at least Oa used for posture calculations in par. 0137-0138 and Fig. 13a interpreted as a control point at the midpoint in a vicinity of contact points Pe1, Pe2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kobayashi as modified by Salem to incorporate the teachings of Iwatake wherein the 

Regarding Claim 6, Kobayashi as modified by Salem and Iwatake teaches the robot control system of claim 4 (see Claim 4 analysis). Kobayashi fails to explicitly teach the following, but Salem does teach wherein when the plurality of the contact points are present, the fitting control section controls a position of the robot in such a manner that the control point is aligned with a target position, or controls an orientation of the robot in such a manner that the orientation of the robot is aligned with a target orientation, in addition to the control of the position of the robot (see at least after three-point contact is identified, a phase is triggered the hole is aligned with the peg in par. 0037 interpreted as controlling the orientation of the robot to align it with a target orientation in addition to the control of the position of the robot).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kobayashi to incorporate the teachings of Salem wherein the vision system is used to identify three-point-contact points and align the hole portion for insertion onto a peg portion. The motivation to incorporate the teachings of Salem would be to reduce misalignment during insertion (see par. 0037).



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Salem and Nagata et al (US 20140163737; hereinafter referred to as Nagata).

Regarding Claim 10, Kobayashi as modified by Salem teaches the robot control system of claim 1 (see Claim 1 analysis). 
Kobayashi and Salem fail to explicitly teach the following, but Nagata does teach wherein a plurality of the vision sensors are provided, and capture at least one point of the plurality of points as an image from a different gaze direction (see at least two cameras at different positions taking images of an object to be grasped at different positions at the same time in par. 0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kobayashi as modified by Salem to incorporate the teachings of Nagata wherein the camera unit comprises two cameras taking images of an object to be grasped at different angles. The motivation to incorporate the teachings of Nagata would be to increase accuracy in determining the shape of the object (see par. 0045-0046)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al (US 20170014995) teaches a robot that makes surface contact between guide part and a reference surface
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664